
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12

GRAPHIC [g728599.jpg]


Witness Systems Stock Option
Inducement Grant for Employees of Blue Pumpkin



Option Award


Note: Except as otherwise provided in this Option Award document, the Option
referred to herein shall be subject to the terms and conditions of the Amended
and Restated Stock Incentive Plan of Witness Systems, Inc. (the "Plan"), as if
it had been granted thereunder, although it is not granted under the Plan.

1.    Exercise Period of Option. Subject to the terms and conditions of this
Option Award document and the Plan, and unless otherwise modified by a written
modification signed by the Company and Optionee, this Option may be exercised
with respect to all of the Shares, but only according to the vesting schedule
described in Section 10 below, prior to the date which is five (5) years (the
"Term") following the date of grant (hereinafter "Expiration Date").

2.    Restrictions on Exercise. This Option may not be exercised, unless such
exercise is in compliance with the Securities Act of 1933 and all applicable
state securities laws, as they are in effect on the date of exercise, and the
requirements of any stock exchange or national market system on which the
Company's Common Stock may be listed or traded at the time of exercise. Optionee
understands that the Company is under no obligation to register, qualify or list
the Shares with the Securities and Exchange Commission ("SEC"), any state
securities commission or any stock exchange to effect such compliance.

3.    Termination of Option. Except as provided below in this Section, this
Option may not be exercised after the date which is thirty (30) days after
Optionee ceases to perform services for the Company, or any Parent or
Subsidiary. Optionee shall be considered to perform services for the Company, or
any Parent or Subsidiary, for all purposes under this Section and Section 10
hereof, if Optionee is an officer or full-time employee of the Company, or any
Parent or Subsidiary, or if the Board determines that Optionee is rendering
substantial services as a part-time employee, consultant, contractor or advisor
to the Company, or any Parent or Subsidiary. The Board shall have discretion to
determine whether Optionee has ceased to perform services for the Company, or
any Parent or Subsidiary, and the effective date on which such services cease
(the "Termination Date"). Notwithstanding anything contained herein to the
contrary, if the corporate position of Optionee is, at any time, altered or
revised such that Optionee's responsibilities are materially reduced or
decreased for any reason, as determined by the Board in its sole discretion, the
vesting of Shares under Section 10 shall cease, effective as of the date of such
reduction in Optionee's employment responsibilities; provided, however, except
as otherwise provided in this Option and the Plan, Optionee shall have the right
to exercise this Option with respect to Shares which have vested under
Section 10 as of the date of such reduction of Optionee's responsibilities.

        (a)    Termination Generally. If Optionee ceases to perform services for
the Company, or any Parent or Subsidiary, for any reason, except death or
disability (within the meaning of Code Section 22(e)(3)),

--------------------------------------------------------------------------------




this Option shall immediately be forfeited, along with any and all rights or
subsequent rights attached thereto, thirty (30) days following the Termination
Date, but in no event later than the Expiration Date.

        (b)    Death or Disability. If Optionee ceases to perform services for
the Company, or any Parent or Subsidiary, as a result of the death or disability
of Optionee (as determined by the Board in its sole discretion), this Option, to
the extent (and only to the extent) that it would have been exercisable by
Optionee on the Termination Date, may be exercised by Optionee (or, in the event
of Optionee's death, by Optionee's legal representative) within ninety (90) days
after the Termination Date, but in no event later than the Expiration Date.

        (c)    No Right to Employment. Nothing in the Plan or this Option Award
document shall confer on Optionee any right to continue in the employ of, or
other relationship with, the Company, or any Parent or Subsidiary, or limit in
any way the right of the Company, or any Parent or Subsidiary, to terminate
Optionee's employment or other relationship at any time, with or without cause.

4.    Manner of Exercise.

        (a)    Exercise Agreement. This Option shall be exercisable by delivery
to the Company of such form of exercise agreement, notice, or other form as may
be approved or accepted by the Company from time to time, which shall set forth
Optionee's election to exercise this Option, the number of Shares being
purchased, any restrictions imposed on the Shares, and such other
representations and agreements as may be required by the Company to comply with
applicable securities laws.

        (b)    Exercise Price. Such notice shall be accompanied by full payment
of the Exercise Price for the Shares being purchased. Payment for the Shares may
be made in U.S. dollars in cash (by check) or, where permitted by law and
approved in advance and in writing by the Compensation Committee of the Board in
its sole discretion: (i) by surrender of shares of Common Stock of the Company
that have been owned by Optionee for more than six (6) months (and which have
been paid for within the meaning of SEC Rule 144, and, if such shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares), or were obtained by Optionee in the open
public market, having a Fair Market Value equal to the Exercise Price of the
Shares being purchased; (ii) by instructing the Company to withhold Shares
otherwise issuable pursuant to the exercise of the Option having a Fair Market
Value equal to the Exercise Price of the Shares being purchased (including the
withheld Shares); (iii) by waiver of compensation accrued by Optionee for
services rendered; or (iv) a combination of the foregoing.

        (c)    Withholding Taxes. Prior to the issuance of Shares upon exercise
of this Option, Optionee must pay, or make adequate provision for, any
applicable federal or state tax withholding obligations of the Company. Where
approved by the Compensation Committee, Optionee may provide for payment of
withholding taxes upon exercise of the Option by requesting that the Company
retain Shares with a Fair Market Value equal to the minimum amount of taxes
required to be withheld. In such case, the Company shall issue the net number of
Shares to Optionee by deducting the Shares retained from the Shares otherwise
issuable upon exercise.

        (d)    Issuance of Shares. Provided that such notice and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
cause the Shares to be issued in the name of Optionee or Optionee's legal
representative.

5.    Nontransferability of Option. This Option may not be transferred in any
manner, other than by will or by the laws of descent and distribution, and may
be exercised during Optionee's lifetime only by Optionee. The terms of this
Option shall be binding upon the executor, administrators, successors and
assigns of Optionee.

6.    Tax Consequences. Optionee understands that the grant and exercise of this
Option, and the sale of Shares obtained through the exercise of this Option, may
have adverse tax consequences to Optionee. Optionee should consult with his or
her tax advisor and may not rely on the Company for any financial, tax or other
advice.

--------------------------------------------------------------------------------




7.    Interpretation. Any dispute regarding the interpretation of this Option
Award document shall be submitted by Optionee or the Company to the Compensation
Committee of the Board, which shall review such dispute at its next regular
meeting. The resolution of such a dispute by the Compensation Committee of the
Board shall be final and binding on the Company and Optionee.

8.    Entire Agreement. The Plan is incorporated herein by this reference. The
granting of this Option constitutes a full accord, satisfaction and release of
all obligations or commitments made to Optionee by the Company or any of its
officers, directors, shareholders or affiliates with respect to the issuance of
any securities, or rights to acquire securities, of the Company or any of its
affiliates. This Option Award document and the Plan constitute the entire
agreement of the parties hereto, and supersede all prior undertakings and
agreements with respect to the subject matter hereof.

9.    Exercisability of Option. Subject to the terms of the Plan and this Option
Award document, the issuance of Shares pursuant to the exercise of this Option
shall be subject to the limitations set forth herein and defined below. For
purposes of this Section, "Continuous Service" means a period of continuous
performance of services by Optionee for the Company, a Parent, or a Subsidiary,
as determined by the Board.

Four Year Vesting:    Optionee may exercise this Option with respect to the
percentage of Shares set forth below only after Optionee has completed the
following periods of Continuous Service following the date of grant:

        (a)    After twelve (12) months of Continuous Service, up to twenty-five
percent (25%) of the Shares;

        (b)    After thirteen (13) months of Continuous Service, and for each
additional month of Continuous Service thereafter through the end of the
forty-seventh (47th) month of Continuous Service, an additional two percent (2%)
of the Shares per month; and

        (c)    After forty-eight (48) months of Continuous Service, up to one
hundred percent (100%) of the Shares.

        If Optionee's employment with the Company is terminated by the Company
other than for Cause (as defined below) or by Optionee for Good Reason (as
defined below) at any time (i) during the 90-day period before a Change of
Control (as defined below) and (ii) for one hundred eighty (180) days after a
Change of Control, then (A) the Option granted hereby, if less than fully vested
as of the Termination Date, shall be deemed fully vested and exercisable; and
(B) Section 3 (other than the second sentence thereof) shall be deleted and
replaced with the following: "This Option may not be exercised more than one
hundred eighty (180) days from the later of: Optionee's Termination Date or the
date Optionee ceases to perform services for the Company, or any Parent or
Subsidiary (which date shall be determined by the Board in its reasonable
discretion)."

Definitions. For purposes of Section 10 of this Option, the following
definitions shall apply:

1.    Change of Control. A "Change of Control" shall be conclusively deemed to
have occurred if (and only if) any of the following shall have taken place:
(i) a Change of Control is reported by the Company in response to either Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended ("Exchange Act"), or Item 5.01 of Form 8-K promulgated
under the Exchange Act; (ii) any person (as such term is used in Section 13(d)
and 14(d)(2) of the Exchange Act) is or becomes the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company's then outstanding securities; or (iii) following the
election or removal of directors, a majority of the Board consists of
individuals who were not members of the Board two (2) years before such election
or removal, unless the election of each director who was not a director at the
beginning of such 2-year period has been approved in advance by directors
representing at least a majority of the directors then in office who were
directors at the beginning of the 2-year period.

--------------------------------------------------------------------------------






2.    "Good Reason" means Optionee's termination of employment for any of the
following events, unless such event occurs with Optionee's express prior written
consent:

(a)    The assignment to Optionee of any duties materially inconsistent with, or
a material diminution of, his duties with the Company as in effect immediately
prior to the Change of Control of the Company, except in connection with the
termination of Optionee's employment for disability, retirement, or Cause or as
a result of Optionee's death or termination of employment other than for Good
Reason;

(b)    A reduction of fifteen percent (15%) or more in Optionee's base salary as
in effect on the date hereof or as the same may be increased from time to time;

(c)    A change in the location of Optionee's principal place of employment by
more than thirty-five (35) miles from the location where he was principally
employed immediately prior to the Change of Control;

(d)    Any material breach by the Company of any provision of this Option; or

(e)    Any failure by the Company to obtain the assumption of this Option by any
successor or assign of the Company.

3.    Cause. "Cause" means termination of Optionee's employment under any one or
more of the following events:

(a)    Optionee's knowing and willful misconduct with respect to the business
and affairs of the Company;

(b)    Any material violation by Optionee of any policy of the Company relating
to ethical conduct or practices or fiduciary duties of a similarly situated
executive;

(c)    Knowing and willful material breach of any provision of this Agreement
which is not remedied within thirty (30) days after Optionee's receipt of notice
thereof;

(d)    Optionee's commission of a felony or any illegal act involving moral
turpitude or fraud or Optionee's dishonesty which may reasonably be expected to
have a material adverse effect on the Company; and/or

(e)    Failure to comply with reasonable directives of the Board which are
consistent with Optionee's duties, if not remedied within thirty (30) days after
Optionee's receipt of notice thereof.

--------------------------------------------------------------------------------







QuickLinks


Witness Systems Stock Option Inducement Grant for Employees of Blue Pumpkin
Option Award
